DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a spring arm biased downwardly towards the base portion, the spring arm defining a second cavity for receiving a portion of the holder portion to retain the holder portion against the backing plate” (claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Specification
The disclosure is objected to because of the following informalities: It is unclear for the specification and/or drawing how the placard is inserted into the opening if the fastener is secured to the opening. It appears as if the fastener prevents the placards into the opening.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear how the fastener both secures the holder portion to the backing plate and secures the opening to the backing plate.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hilde, US Patent Application Publication 20110061571.
Regarding claim 1, Hilde teaches a concealable aesthetic tray unit comprising a backing plate (108,304); a holder portion (102,306) movably coupled to the backing plate (108,304), the holder portion (122,306) including an opening at (124) and a pocket (126) extending from the opening for receiving a placard card (112); and a fastener (magnetic latch or VELCRO®, ¶0019) coupled to the backing plate (102,306) and configured to secure a portion of the holder portion (102,306) to the backing plate (102,306) to retain the placard card (112) in the pocket (126).

    PNG
    media_image1.png
    363
    620
    media_image1.png
    Greyscale

Regarding claim 2, Hilde teaches a hinge (118) configured to hingedly couple the holder portion to the backing plate.
Regarding claim 3, Hilde teaches the hinge (118) is coupled to the backing plate at a position opposed to the fastener.
Regarding claim 5, Hilde teaches the hinge (118) is coupled to the holder portion (102,306) at a bottom edge of the holder portion (102,306).
Regarding claim 6, Hilde teaches the hinge (118) provides for the placard holder (102,306) to move between a closed position (figure 2) where the placard card (112) is secured in the pocket (126) and an open position (figure 1) where the placard card (112) is removable from the pocket through the opening.
Regarding claim 10, Hilde teaches the pocket (126) of the holder portion (102,306) is sized retain more than one placard card. (Claim 5 suggest the holder portion (tray member) can hold more than one placard (aesthetic member)).

Regarding claim 16, Hilde teaches the hinge (118) is configured to provide for the holder portion (102,306) to rotate about an axis parallel to a bottom edge of the backing plate (108,304) to provide for a user to insert a placard card (112) into the holder portion.
Regarding claim 17, Hilde teaches the hinge (118) is configured to provide for the holder portion (102,306) to rotate at least 180 degrees about the bottom edge of the backing plate (108,304) to provide for a user to insert a placard card (112) into the holder portion.
Regarding claim 18, Hilde teaches a concealable aesthetic tray unit and method of securing a placard card (aesthetic member 112) in a placard holder (102,306), the method comprising: inserting a placard card (112) into a holder portion (126) of a placard holder (102,306); rotating the holder portion (126) of the placard holder (102,306) towards a backing plate (108, 304) of the placard holder (102,306); and securing the holder portion (102,306) to the backing plate(108, 304) using fasteners (magnetic latch or VELCRO®, ¶0019) to retain the placard card (112) in the holder portion (102,306).
Regarding claim 19, Hilde teaches rotating the holder portion (126) of the placard holder (102,306) towards the backing plate (108, 304) includes rotating the holder portion (126) of the placard holder (102,306) about a hinge (118) coupled to the holder portion (126) and the backing plate (108, 304).
.
Claims 1-3, 6, 10-12, 15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunn, US Patent 6012786.
Regarding claim 1, Dunn teaches a display and storage case comprising a backing plate (12); a holder portion (28) movably coupled to the backing plate (12), the holder portion (28) including an opening at (70) and a pocket (interior of cover 28) extending from the opening for receiving a placard card; and a fastener (38,40) coupled to the backing plate (12) and configured to secure a portion of the holder portion (28) to the backing plate (12) to retain the placard card in the pocket.
Regarding claim 2, Dunn teaches a hinge (32) configured to hingedly couple the holder portion to the backing plate.
Regarding claim 3, Dunn teaches the hinge (32) is coupled to the backing plate at a position opposed to the fastener.
Regarding claim 6, Dunn teaches the hinge (32) provides for the placard holder (28) to move between a closed position (figure 2) where the placard card is secured in the pocket and an open position (figure 1) where the placard card is removable from the pocket through the opening.
Regarding claim 10, Dunn teaches the pocket of the holder portion (28) is sized retain more than one placard card. 

Regarding claim 12, Dunn teaches the holder portion (28) includes at least one bottom fold (bottom walls of cover 28) extending between the side folds (side walls of cover 28) to define the pocket, the bottom fold being opposed to the opening.
Regarding claim 15, Dunn teaches the backing plate (12) is configured to be mounted to a transportation vehicle.
Regarding claim 18, Dunn teaches a display and storage case comprising and method of securing a placard card in a placard holder (28), the method comprising: inserting a placard card (object, column 5, lines 33-38) into a holder portion (pocket 48 or interior of cover 28) of a placard holder (28); rotating the holder portion (pocket 48 or interior of cover 28) of the placard holder (28) towards a backing plate (12) of the placard holder (28); and securing the holder portion (pocket 48 or interior of cover 28) to the backing plate(12) using fasteners (38,42) to retain the placard card in the holder portion.
Regarding claim 19, Dunn teaches rotating the holder portion (pocket 48 or interior of cover 28) of the placard holder (28) towards the backing plate (12) includes rotating the holder portion of the placard holder (28) about a hinge (32) coupled to the holder portion and the backing plate (12).
Regarding claim 20, D teaches securing the holder portion (pocket 48 or interior of cover 28) to the backing plate (12) includes securing the holder portion to the backing plate (12) by a fastener (38,40) positioned opposed to the hinge (32).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hilde, US Patent Application Publication 20110061571.
Hilde does not teach the holder portion and/or the backing plate made of aluminum.
	However, since the applicant does not disclose that constructing the holder portion and/or the backing plate of aluminum solves any stated problem or is for any particular purpose, it appears that constructing the holder portion and/or the backing plate of the tray unit taught by Hilde would perform equally well. It would have been obvious to one having ordinary skill sin the art before the effective filing date of the claimed invention to construct the tray unit taught by Hilde of any suitable material to provide a durable and sturdy unit which can withstand damage.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hilde, US Patent Application Publication 20110061571 in view of Snyder, US Patent Application Publication 20160017554.
	Hilde does not teach the rivet for coupling the hinge to the backing plate and/or the holder portion.

Snyder teaches a piano hinge secured 4 attached to a top half portion 2 and a bottom half portion 3 by a piano hinge attaching means 4a which is at least one bolt, rivets, weld or adhesive. (See ¶0022s and figure 1-3).

    PNG
    media_image2.png
    461
    453
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill sin the art before the effective filing date of the claimed invention to substitute the fasteners taught by Hilde with rivets as taught by Snyder as a conventional fastener.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hilde, US Patent Application Publication 20110061571 in view of Kosann et al. (Kosann),  US Patent 6932218.
Regarding claim 9, Hilde does not teach a spring arm biased.
Kosann, as best understood, teaches a folding photo case comprising a backing plate (12); a holder portion (14) movably coupled to the backing plate (12), the holder portion (14) including a pocket (interior of holder portion 14) for receiving a placard card (photo); and a fastener (33) coupled to the backing plate (12) and configured to secure a portion of the holder portion (14) to the backing plate (12) to retain the placard card in the pocket, wherein the fastener (33) includes a base portion 34 coupled to the backing plate (12) and a spring arm 17 biased downwardly towards the base portion (12), the spring arm defining a second cavity for receiving a portion of the holder portion to retain the holder portion against the backing plate.
It would have been obvious to one having ordinary skill sin the art before the effective filing date of the claimed invention to substitute the standard piano hinge taught by Hilde with a spring bias hinge as taught by Kosann to provide a means to bias the holder portion and the backing portion is an open position.

Allowable Subject Matter
Claim 4 is would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CASSANDRA DAVIS/Primary Examiner, Art Unit 3631